Citation Nr: 1737502	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-14 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to Camp Lejeune water contamination.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a January 2017 video conference hearing.  A transcript of that proceeding is associated with the claims file.

As addressed during the January 2017 video conference hearing, the Veteran's substantive appeal explicitly indicated that the only appealed issue was entitlement to service connection for prostate cancer.  As the Veteran did not perfect an appeal as to the claim of entitlement to service connection for renal failure, that issue is not presently before the Board.  However, the Board notes that in July 2017 correspondence, the Veteran's representative indicated that the Veteran wished to withdraw the renal failure claim.

The RO associated additional pertinent medical evidence contained in a February 2017 VA examination report with the claims file after the April 2015 statement of the case (SOC) was issued.  However, the representative indicated in July 2017 that the Veteran wished to waive initial review of this evidence by the agency of original jurisdiction (AOJ).  While the RO also associated additional VA treatment records with the claims file since the April 2015 SOC, the Board finds that such evidence was either duplicative of evidence of record that the RO previously had considered or not pertinent to the issue on appeal.  Moreover, the Veteran submitted additional evidence after the April 2015 SOC.  Based on the date of receipt of his substantive appeal in 2015, a waiver of AOJ consideration of this evidence is not necessary.  See § 501, Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence and proceed with a decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's prostate cancer has not been etiologically linked to service, to include as due to exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met. 
38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

I. Entitlement to Service Connection for Prostate Cancer

The Veteran seeks service connection for prostate cancer, to include as due to Camp Lejeune water contamination.  Specifically, he contended in his substantive appeal that prostate cancer is often caused by exposure to chemicals and that he does not have a family history of cancer.  He also contended in his substantive appeal that many chemicals in toxic waters are comparable to Agent Orange, and suggested that his case is analogous to cases involving exposure to such herbicide agents.  Moreover, during the January 2017 hearing, the Veteran's representative acknowledged that prostate cancer is not on the list of diseases for which there is limited/suggestive evidence of an association with Camp Lejeune contaminant exposure, but suggested that the Veteran's prostate cancer was analogous to bladder cancer, which is included on the list.  

Pertinent regulations for consideration include 38 C.F.R. §§ 3.102, 3.303, 3.307, and 3.309, which were provided to the Veteran in the April 2015 statement of the case, and will not be repeated here.  Additional pertinent authorities are discussed further below.

After a full review of the record, the Board finds that the claim must be denied.  
The Veteran's prostate cancer is not presumptively service-connected, and the most probative, persuasive medical evidence of record does not establish that this condition is related to any event in service, including exposure to water contaminants at Camp Lejeune.

Initially, the Board concedes exposure to contaminated water at Camp Lejeune.  The Veteran's service records confirm his service at Camp Lejeune for more than thirty days during his active duty service in the mid-to-late 1950s.  See 82 Fed. Reg. 4173, 4173-4185 (Final Rule, eff. Mar. 14, 2017).

VA issued Training Letter 10-03 in April 2010 in which it acknowledged that individuals stationed at Camp Lejeune from 1957 to 1987 were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The National Academy of Sciences' National Research Council (NRC) and the ATSDR undertook studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis found that no disease fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association, which included esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  Prostate cancer was not listed among those diseases.  Moreover, prostate cancer is not identified in VA's Final Rule for conditions presumptively associated with Camp Lejeune exposures.  See 82 Fed. Reg. 4173, 4173-4185.  (The Board observes that the Veteran indicated in a February 2015 statement that his prostate cancer claim was not based on the Camp Lejeune presumption.  Instead, he suggested that he mainly was pursuing a direct service connection theory based on a private physician's statement.  The Board will address that theory further below.)

Nor is the Veteran entitled to presumptive service connection for prostate cancer under the chronic disease presumption, which applies to malignant tumors.  First, although the Veteran's service treatment records show October 1956 and January 1957 treatment for urethritis, both incidents were found to be "due to gonococcus," as opposed to a prostate condition, including cancer.  His service treatment records do not contain any complaints, symptoms, or treatment for a prostate condition.  Indeed, the Veteran's October 1958 separation report of medical examination noted that the Veteran's genitourinary system and anus and rectum were normal.  In summary, the Board finds that, to the extent that his service treatment records noted treatment for a genitourinary condition, these were acute, isolated findings, and he was not diagnosed with or shown to have a chronic prostate condition (including cancer) at any time during service.  See 38 C.F.R. § 3.303(b) ("For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings...") (emphasis added).  

Second, the Veteran is not entitled to presumptive service connection for prostate cancer because this condition did not manifest to a compensable degree within one year of service separation.  The prostate cancer diagnosis of record was in late 1999, more than four decades after separation.  

Third, the Veteran does not contend and the evidence of record does not show continuity of symptomatology since service.  Discussions of the Veteran's medical history in the first recorded prostate cancer treatment in private treatment records from late 1999 to 2000 do not indicate that he attributed this condition to service in any way.  Moreover, the January 2012 VA examination report noted in his medical history that the Veteran reported that he started having symptoms of urinary frequency in 1981, more than two decades after service separation.  

Nor is the Veteran entitled to service connection for prostate cancer on a direct basis.  Initially, post-service medical records and the January 2012 VA examination report show that the Veteran was diagnosed with prostate cancer in late 1999, underwent radiation therapy, and is currently in remission.  Accordingly, a current prostate cancer disability is established.  

This case hinges on how to weigh conflicting medical opinions regarding nexus.  Even though prostate cancer is not on the list of conditions for which there is limited/suggestive evidence of an association with Camp Lejeune contaminant exposure, service connection may still be granted if competent, persuasive medical evidence shows a relationship between Camp Lejeune water contamination (or any other in-service exposure) and prostate cancer.  Accordingly, VA afforded the Veteran a VA examination and medical opinions to determine whether there was such a link between his prostate cancer, diagnosed more than forty years after service, and his conceded exposure to contaminated water at Camp Lejeune.  The Veteran also submitted positive medical opinions in support of such a link.  For the reasons discussed below, the Board gives more weight to the VA negative nexus opinions than to the positive private opinions.

The Veteran submitted a March 2011 statement by a private oncologist in which the doctor found that the Veteran's prostate cancer was caused by or a result of contaminated drinking water at Camp Lejeune.  The doctor reasoned, "Many chemicals, including Agent Orange, have been associated with prostate cancer risk, and it is reasonable to believe that chemical exposure while in the service caused this cancer." 

The Veteran was afforded a VA examination in January 2012.  The examiner found that the Veteran's prostate cancer is less likely as not due to or related to exposure to contaminated water at Camp Lejeune.  The examiner reasoned:

There is no cause and effect relationship established between the contaminated drinking water at Camp LeJeune [sic] and prostate cancer.

There is some evidence of an association between the chemicals at Camp LeJeune [sic] in individuals who have worked with the chemicals and prostate cancer but this is a much higher level of exposure over a longer period of time than the exposure to drinking water.

The January 2012 VA examiner provided an addendum medical opinion in March 2012.  The examiner discussed possible risk factors for prostate cancer generally, including age, race, and environmental factors such as physical inactivity and diet, and referenced relevant medical literature addressing these risk factors.  The examiner noted that the Veteran's history of meat/fat intake, physical activity, and other potential carcinogens was unknown.  Accordingly, the examiner found that it would be resorting to mere speculation to attempt to opine as to the cause of his prostate cancer.  The examiner reasoned:

I do not find objective evidence that the cancer is due to chemical exposure at Camp LeJeune [sic] - a cause and effect relationship has not been established.  The etiology of/cause of/reason for the veterans [sic] prostate cancer is unknown.  There is insufficient objective evidence to state that the cancer is at least as likely as not due to chemical exposure at Camp LeJeune [sic].

The Veteran submitted a statement dated October 2012 by private physician Dr. C.B.  Dr. C.B. noted that the Veteran was his patient and that he was exposed to contaminated water while he was stationed at Camp Lejeune.  The doctor found, "...[I]t does appear that contamination does increase one's risk of prostate cancer," and concluded that it was more likely than not that the Veteran developed his prostate cancer due to his exposure to contaminated drinking water at Camp Lejeune.  Dr. C.B. also opined that the Veteran should be considered service-connected for this disease and the long-term effects of his cancer treatment.

The Veteran was afforded another VA medical opinion in March 2015.  The examiner found the Veteran's condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  Specifically, the examiner observed that the Veteran was stationed at Camp Lejeune from February 1956 to April 1956, June 1956 to September 1956, January 1957 to May 1957, and June 1957 to October 1958.  The examiner summarized relevant medical literature, including research conducted by NIH, ATSDR, and NRC, regarding risk factors for prostate cancer.  Specifically, the examiner cited research showing that increasing age is the leading risk factor for prostate cancer.  Accordingly, the examiner reasoned (emphasis in original):

The KNOWN risk factor of age outweighs the limited/suggestive evidence for an association between exposure to water contaminants at Camp LeJeune [sic] and the development of prostate cancer.  The studies of suggestive evidence, such as the Bove et al [sic] study of 2014 state that while 'Cumulative exposures were above the median for most deaths from cancers of the kidney, esophagus, rectum, prostate, and Parkinson's disease, but small numbers precluded evaluation of exposure-response relationships' as well as being limited by wide confidence intervals that included '1' which does not allow for conclusions of association beyond random chance.

After the Board hearing, in July 2017, the Veteran submitted a copy of the October 2012 letter by private physician Dr. C.B., along with a December 2016 treatment record and a newspaper article.

The Board considered the Veteran's medical records showing treatment for and discussing a history of prostate cancer.  However, aside from the private nexus statements discussed above, treating providers did not suggest a link between that condition and service, to include exposure to water contaminants at Camp Lejeune.

The Board gives more weight to the January 2012 VA examination report, March 2012 VA addendum opinion, and March 2015 VA medical opinion than to the March 2011 private oncologist's statement and the October 2012 private medical statement by Dr. C.B. because the VA examiners' opinions were supported by more thorough and specific rationales and were consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Indeed, the examiners thoroughly considered the Veteran's medical and service history, risk factors, and relevant medical research.  

In contrast, the Board finds the March 2011 private oncologist's statement has no probative value.  This medical opinion was conclusory, as it failed to cite any specific medical evidence or research in support of the finding that the Veteran's in-service chemical exposure caused his prostate cancer.  The doctor also failed to specify the chemicals that he believed caused the Veteran's cancer, but rather referred to Camp Lejeune water contaminants and chemicals generally.  Also, it is not clear whether the doctor meant to suggest that Agent Orange exposure caused the Veteran's prostate cancer in this case, or to reason by analogy that, like Agent Orange exposure, exposure to contaminated drinking water at Camp Lejeune may cause prostate cancer.  The Board rejects both alternative interpretations of this rationale for the following reasons.  First, the doctor cited no evidence in support of the suggestion that the Veteran was exposed to Agent Orange during his service at Camp Lejeune or elsewhere; nor is there any persuasive evidence of record in support of that conclusion.  Second, the doctor cited no medical evidence in support of the position that the relationship between Agent Orange exposure and prostate cancer is analogous to the claimed relationship between contaminated drinking water exposure at Camp Lejeune and prostate cancer. 

Similarly, the Board finds the October 2012 private physician's statement has no probative value because it is conclusory.  Dr. C.B. reasoned that, "by my review," exposure to contaminated water at Camp Lejeune increases one's risk of prostate cancer.  However, he did not cite any specific medical evidence or research that he relied upon in support of that conclusion.  Nor did he specify which contaminant he believed increased the Veteran's risk of prostate cancer in this case, but rather referred to Camp Lejeune contaminants generally.  Moreover, although Dr. C.B. briefly noted that the Veteran was his patient and referenced the Veteran's prostate cancer diagnosis, the doctor did not indicate that he conducted a comprehensive review of the Veteran's pertinent medical history.  

The Board recognizes the Veteran's multiple assertions that his prostate cancer was related to or caused by exposure to contaminated water at Camp Lejeune, as well as his references to his lack of family history of cancer.  Moreover, the Board considered the Veteran's representative's suggestion during the January 2017 hearing that, although prostate cancer is not on the list of diseases for which there is limited/suggestive evidence of an association with Camp Lejeune contaminant exposure, the Veteran's prostate cancer was analogous to bladder cancer, which is included on the list.  However, the Veteran and his representative lack the medical expertise to make such etiology assessments.  Opinions regarding the etiology of cancer, especially as due to chemical exposure, address a complex medical question and require an individual with medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's and his representative's statements of record cannot be accepted as competent, persuasive evidence sufficient to establish service connection for prostate cancer.

The Board also considered the newspaper article that the Veteran submitted in July 2017 referencing how VA has adjudicated other veterans' service connection claims for prostate cancer claimed as due to exposure to Camp Lejeune contaminants.  However, the Board does not find this article probative because it does not bear on the specific facts at issue in this case.  The Board considers the unique facts of each veteran's service connection claim(s) on a case-by-case, individual basis.  

Finally, the Board has considered the Veteran's various statements, including those from May 2012 and November 2015, in which he contended that Camp Lejeune contaminants are similar to those used to defoliate dense trees in combat zones, including Agent Orange.  He seemed to suggest that cases involving exposure to contaminants at Camp Lejeune are analogous to prostate cancer claims involving exposure to herbicide agents.  Moreover, in his April 2011 service connection claim form, his representative stated, "His doctor believes that just like the dioxins in agent orange have been known to cause this cancer so will the dioxins from the chemicals in the water at Camp Lejeune."  Also, in a May 2012 statement, the Veteran stated that his oncologist noted that it was more likely than not that his prostate cancer resulted from Camp Lejeune chemicals, including dry cleaning fluids, many of which the doctor concluded were "the same as those [chemicals] in Agent Orange."  The Board rejects these arguments for the following reasons.  First, the Veteran is not competent to opine that Camp Lejeune contaminants are similar to herbicide agents, or that both types of chemicals are associated with an increased risk of prostate cancer, and he has cited no competent medical or other scientific evidence in support of these positions.  See Jandreau, supra.  Second, to the extent that these lay statements are referring to the March 2011 private statement by his oncologist, which suggested an analogy between Camp Lejeune contaminants and Agent Orange, the Board affords that conclusory statement no probative value for the reasons discussed above.  

In summary, service connection is not warranted because the weight of the most probative, persuasive medical evidence shows that a nexus between the Veteran's prostate cancer and service, to include his conceded exposure to contaminated water at Camp Lejeune, has not been established in this case.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II. Duties to Notify and Assist

In various lay statements of record, the Veteran contended that his VA examination and VA medical opinions were inadequate.  Specifically, in a May 2012 statement, the Veteran disputed an unspecified VA examiner's findings distinguishing between evidence of an association between the chemicals at Camp Lejeune in individuals who have worked with the chemicals and prostate cancer, as opposed to those whose exposure was due to exposure to drinking water.  Furthermore, in an August 2014 statement, the Veteran challenged an unspecified VA examiner's opinion "blaming age for prostate cancer."  Likewise, in his April 2015 substantive appeal, he challenged an unspecified VA examiner's disagreement with the private, positive nexus opinions, as well as the examiner's conclusion that etiology could not be determined without mere speculation.  As the Veteran did not specify which VA examination report, VA addendum medical opinion, and/or VA medical opinion was inadequate in each of these statements, the Board will assume that he is challenging the adequacy all such reports regarding the prostate cancer claim: specifically, the January 2012 VA examination report, March 2012 VA addendum medical opinion, and March 2015 VA medical opinion. 

An adequate medical opinion is one that allows that Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The January 2012 VA examiner reviewed the Veteran's pertinent medical history and provided adequate discussions of relevant symptomatology, etiology, treatment, and other pertinent findings.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  Moreover, the March 2012 VA addendum opinion thoroughly discussed the Veteran's pertinent medical history and relevant medical literature regarding prostate cancer risk factors.  The March 2015 VA examiner also reviewed the Veteran's pertinent medical history and discussed relevant clinical research.  Because the January 2012 VA examination report, the March 2012 VA addendum opinion, and the March 2015 VA medical opinion contained clear conclusions with supporting data, the Board finds that they were adequate.  Each examiner thoroughly considered objective medical evidence in support of their respective opinions.  Therefore, contrary to the Veteran's contentions, the Board finds that the Veteran was afforded an adequate VA examination in January 2012 and adequate VA medical opinions in March 2012 and March 2015, and that there is no duty to provide another VA examination or opinion.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra. 

ORDER

Service connection for prostate cancer, claimed as due to Camp Lejeune water contamination, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


